Exhibit 99.2 Consolidated Financial Statements (Expressed in thousands of United States dollars) WESTPORTINNOVATIONSINC. Three months ended June 30, 2010 and 2009 WESTPORT INNOVATIONS INC. Consolidated Balance Sheets (Expressed in thousands of United States dollars) June 30, March 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Loan receivable (note 11(a)) Inventories (note 3) Prepaid expenses Current portion of future income tax asset Equipment, furniture and leasehold improvements, net Intellectual property, net Future income tax asset $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities $ $ Deferred revenue Demand installment loan (note 5) - Short-term debt (note 6) - Current portion of long-term debt (note 7) Current portion of warranty liability Warranty liability Long-term debt (note 7) Other long-term liabilities Joint Venture Partners’ share of net assets of joint ventures (note 11(c)) Shareholders’ equity: Share capital: Authorized: Unlimited common shares, no par value Unlimited preferred shares in series, no par value Issued: 39,493,560 (March 31, 2010 - 38,494,475) common shares Other equity instruments (note 9) Additional paid in capital Deficit ) ) Accumulated other comprehensive income $ $ See accompanying notes to consolidated financial statements. 1 WESTPORT INNOVATIONS INC. Consolidated Statements of Operations (unaudited) (Expressed in thousands of United States dollars, except share and per share amounts) Three months ended June 30 Product revenue $ $ Parts revenue Cost of revenue and expenses: Cost of revenue Research and development (notes 10 and 11) General and administrative (note 11) Sales and marketing (note 11) Net foreign exchange gain ) ) Depreciation and amortization Bank charges, interest and other 77 Loss before undernoted ) ) Loss from investment accounted for by the equity method (note 4) ) ) Interest on long-term debt and amortization of discount ) ) Interest and other income Loss before income taxes and Joint Venture Partners’ share of income from joint ventures ) ) Income tax recovery (expense): Current ) ) Future ) ) ) Net loss before Joint Venture Partners’ share of income from joint ventures ) ) Joint Venture Partners’ share of net income from joint ventures (note 11) ) ) Net loss for the period $ ) $ ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average common sharesoutstanding: Basic Diluted See accompanying notes to consolidated financial statements. 2 WESTPORT INNOVATIONS INC. Consolidated Statements of Comprehensive Income (Loss) (unaudited) (Expressed in thousands of United States dollars) Three months ended June 30 Net loss for the period $ ) $ ) Other comprehensive income (loss) Unrealized gain on available for sale securities, net of tax of $Nil (2009 - $46) - Cumulative translation adjustment ) Comprehensive loss $ ) $ ) See accompanying notes to consolidated financial statements. 3 WESTPORT INNOVATIONS INC. Consolidated Statements of Shareholders’ Equity(continued) (Expressed in thousands of United States dollars, except share amounts) Year ended March 31, 2010 (audited) and for the three months ended June 30, 2010 (unaudited) Additional Accumulated other Total Common Share Other equity paid Accumulated comprehensive shareholders’ shares capital Instruments in capital Deficit income Equity Balance, March 31, 2009 $ ) $ $ Issue of common shares on exercise of stock options - ) - - Issue of common shares on exercise of performance share units ) - Issue of common shares on public offering - Share issuance costs - ) - ) Stock-based compensation - Net loss for the period - ) - ) Other comprehensive income - Balance, March 31, 2010 ) Issue of common shares on exercise of stock options - ) - - Issue of common shares on exercise of warrants ) - - - Stock-based compensation - Net loss for the period - ) - ) Other comprehensive loss - ) ) Balance June 30, 2010 (unaudited) $ ) $ $ See accompanying notes to consolidated financial statements. 4 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows (unaudited) (Expressed in thousands of United States dollars) Three months ended June 30 (unaudited) (unaudited) Cash flows from operations: Net loss for the period $ ) $ ) Items not involving cash: Depreciation and amortization Stock-based compensation expense Future income tax expense (recovery) 26 ) Change in deferred lease inducements ) ) Joint Venture Partners’ share of net income from joint ventures Loss from investment accounted for by the equity method Accretion of long-term debt Gain on settlement of short-term debt ) - Changes in non-cash operating working capital: Accounts receivable ) Inventories ) Prepaid expenses Accounts payable and accrued liabilities ) ) Deferred revenue Warranty liability ) Cash flows from investments: Purchase of equipment, furniture and leasehold improvements ) ) Sale / maturity of short-term investments, net Advances on loans receivable ) ) Cash flows from financing: Repayment of demand instalment loan ) ) Repayment of other long-term debt ) (3 ) Shares issued for cash ) Effect of foreign exchange on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplementary information: Interest paid $ $ Taxes paid See accompanying notes to consolidated financial statements. 5 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three months ended June 30, 2010 and 2009 1. Basis of presentation: The unaudited consolidated balance sheet as at June 30, 2010, the unaudited consolidated statements of operations, comprehensive loss and cash flows for the three months ended June 30, 2010 and 2009 and the unaudited consolidated statement of shareholders’ equity for the three months ended June 30, 2010 have been prepared in accordance with Canadian generally accepted accounting principles for interim financial statements.The accompanying unaudited consolidated financial statements do not include all information and footnote disclosures required under Canadian generally accepted accounting principles for annual financial statements. Except for the change in accounting policy described in note 2 and the change in reporting currency described below, these financial statements have been prepared, on a basis consistent with, and should be read in conjunction with, the consolidated financial statements and notes thereto for the fiscal year ended March 31, 2010. These consolidated financial statements have been presented on a going concern basis, which assumes the realization of assets and the settlement of liabilities in the normal course of operations. In the opinion of management, all adjustments (consisting solely of normal recurring accruals) considered necessary for a fair presentation of the financial position, results of operations and cash flows as at June 30, 2010 and for all periods presented have been included. Effective April 1, 2010, the Company changed the reporting currency for its consolidated financial statement presentation from the Canadian dollar to the United States dollar (“U.S. dollar”). The functional currency of the Company’s operations continues to be the Canadian dollar except for Cummins Westport Inc. (“CWI”), which continues to use the U.S. dollar as its functional currency.The Company translates its Canadian dollar functional currency financial statements into the reporting currency using the current rate method. All assets and liabilities are translated using the period end exchange rates. Shareholders’ equity balances are translated using a weighted average of historical exchange rates.Revenues and expenses are translated using the average rate for the period. All comparative amounts have been restated on a retroactive basis to give effect to the change in reporting currency.Except as otherwise noted, all amounts in these financial statements are presented in U.S. dollars.The period end exchange rate as at June 30, 2010 was $0.94 (March 31, 2010 - $0.98) and the average exchange rate for the three months ended June 30, 2010 was $0.97 (2009 - $0.86). 2. Accounting policies: Business combinations: In January 2009, the Canadian Institute of Chartered Accountants issued handbook sections 1582 “Business Combinations,” 1601 “Consolidated Financial Statements” and 1602 “Non-controlling interests.”These sections replace the former Handbook Section 1581 “Business Combinations” and Handbook section 1600, “Consolidated Financial Statements” and establish a new section for accounting for a non-controlling interest in a subsidiary. Handbook section 1582 is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January 1, 2011.Handbook sections 1601 and 1602 apply to interim and annual consolidated financial statements for periods beginning on or after January 1, 2011.The Company is assessing the effect these standards may have on its financial statements. 6 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three months ended June 30, 2010 and 2009 2. Accounting policies (continued): Basis of presentation: Canada’s Accounting Standards Board has ratified a strategic plan that will result in Canadian GAAP, as used by publicly accountable enterprises, being fully converged with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board over a transitional period to be completed by 2011 as permitted by Canadian securities regulatory authorities.The Company will adopt accounting principles generally accepted in the United States of America (“U.S. GAAP”) on April 1, 2011 as permitted by Canadian regulatory authorities and adopt IFRS if and when IFRS and U.S. GAAP converge. 3. Inventories: June 30, March 31, (Unaudited) Purchased parts $ $ Assembled parts Work-in-process - Finished goods Obsolescence provision ) ) $ $ During the three months ended June 30, 2010, the Company recorded write-downs to net realizable value of approximately $66 (2009 - $65) for obsolescence and scrap.There were no reversals of write-downs recorded in any period presented. During the three months ended June 30, 2010, the Company recognized $14,185 (2009 - $13,363) related to inventoriable items in cost of sales. 4. Long-term investments: The Company has a 49% interest in Juniper Engines Inc., (“Juniper”) a jointly controlled company which designs, produces and sells alternative fuel engines in the sub-5 litre class for global applications. The Company has determined that Juniper is a variable interest entity.However, the Company is not the primary beneficiary and has accounted for its interest in Juniper using the equity method. During the three months ended June 30, 2010, the Company recognized a loss of $155 (2009 - $289) as loss from investment accounted for by the equity method. Accumulated equity losses exceeded the Company’s initial investment in Juniper by $712 as at June 30, 2010 (March 31, 2010 - $588).The Company has continued to recognize its share of the losses of Juniper as it is the Company’s intention to continue to finance Juniper for the foreseeable future.These losses have been funded on an ongoing basis as the Company has paid these costs on behalf of Juniper.The Company has $1,037 (March 31, 2010 - $1,081) of accounts receivable due from Juniper related to milestone payments as set out in the joint venture agreement and the accumulated equity losses have been offset against the milestone payments receivable.On July 2, 2010, the Company acquired the remaining 51% of Juniper and commenced consolidating 100% of Juniper’s assets, liabilities, revenues and expenses (note 13). 7 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three months ended June 30, 2010 and 2009 5. Demand installment loan: During the three months ended June 30, 2010, the Company terminated its existing credit facility and entered into a new facility for maximum borrowings of CDN$20,000 governed by a margin requirement limiting such borrowings to a calculated amount based on cash and investments held with the creditor. Borrowings may be drawn in the form of direct borrowings, letters of credit, foreign exchange forward contracts, and overdraft loans. Outstanding amounts on direct borrowings and overdraft loans drawn under this credit facility bear interest at the prime rate and letters of credit bear interest at 1% per annum. On June 10, 2010, the Company settled its outstanding demand installment loan under the existing facility. As at March 31, 2010, no amounts are outstanding under the new facility. 6. Short-term debt: The Company entered into an agreement with Clean Energy Finance, LLC (“CEF”), a wholly owned subsidiary of Clean Energy Finance Corporation, whereby CEF could advance the Company up to $6,000 to produce approximately 75 LNG systems.The loan was non-interest bearing, unsecured and repayable on receipt of proceeds from the sale of these units.The agreement with CEF has expired, and the Company recognized the remaining amount outstanding of $160 in interest and other income as there were no remaining obligations to CEF under the agreement during the three months ended June 30, 2010. 7. Long-term debt: June 30, March 31, (unaudited) Capital lease obligation $ $ Subordinated debenture notes Current portion ) ) $ $ On July 3, 2008, the Company completed the sale and issue of 15,000 debenture units of the Company for total gross proceeds of $14,090 (CDN$15,000).Each debenture unit consists of one unsecured subordinated debenture note in the principal amount of $1 bearing interest at 9% per annum and 51 common share purchase warrants exercisable into common shares of the Company at any time for a period of two years from the date of issue at CDN$18.73.The Company has the option to redeem the debentures at any time at 110% of the principal amount.Interest is payable semi-annually and the debentures mature on July 3, 2011.Of the $14,090 gross proceeds received, the Company assigned $10,742 to the debenture notes and $3,348 to the warrants based on each instruments’ relative fair value.The amount assigned to the debenture notes is being accreted to the principal amount using the effective interest rate of 23% over the term to maturity and the warrants are included in other equity instruments. 8 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three months ended June 30, 2010 and 2009 8. Stock options and other stock-based plans: Three months ended June 30, 2010 Three months ended June 30, 2009 Number of shares Weighted average exercise price (CDN $) Number of shares Weighted average exercise price (CDN $) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Outstanding, beginning of period $ $ Granted - Exercised ) ) Cancelled/expired ) ) Outstanding, end of period $ $ Options exercisable, end of period $ $ During the three months ended June 30, 2010, the Company recognized $136 (2009 - $59) in stock-based compensation related to stock options. 9. Other equity instruments: June 30, March 31, (Unaudited) Value assigned to performance share units (a) $ $ Value assigned to warrants (b) $ $ (a) During the three months ended June 30, 2010 and 2009, no performance share units (“PSUs”) were granted and none were cancelled. As at June 30, 2010, there are 1,194,913 PSUs outstanding of which 182,495 were exercisable.During the three months ended June 30, 2010, the Company recognized stock-based compensation expense of $496 (2009 - $478) related to PSUs that vested during the period. The stock-based compensation associated with the PSU and the stock option plans is included in operating expenses as follows: Three months ended June 30 Research and development $ $ 67 General and administrative Sales and marketing $ $ (b) The value assigned to warrants consists of the remaining balance of $1,986 in warrants issued with the debenture units (note 7).As at June 30, 2010, 753,466 warrants remain outstanding with a weighted average exercise price of CDN$18.71.On July 3, 2010, the remaining 752,895 warrants expired, unexercised. 9 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three months ended June 30, 2010 and 2009 9. Other equity instruments (continued): On April 14, 2010, 790,614 warrants previously issued to Industry Canada, a department of the Government of Canada, were exercised at a price of CDN$10.65 dollars per warrant generating $8.4 million (CDN$8.4 million) in cash. Each warrant entitled the holder to one common share of the Company. Research and development expenses: Research and development expenses are recorded net of program funding received or receivable.For the three months ended June 30, 2010 and 2009, the following research and development expenses had been incurred and program funding received or receivable: Three months ended June 30 Research and development expenses $ $ Program funding ) ) $ $ Investment in Joint Ventures: (a) Cummins Westport Inc. (“CWI”): The consolidated financial statements include 100% of the assets, liabilities, revenue and expenses of CWI as at and for all periods presented.From January 1, 2005, Cummins shares equally in the profits and losses of CWI.However, the Company has determined that CWI is a variable interest entity and that the Company is the primary beneficiary.Accordingly, the Company continues to consolidate CWI with Cummins’ share of CWI’s income included in “Joint venture partners’ share of income from joint ventures”. Assets, liabilities, revenue and expenses of CWI included in the consolidated financial statements of the Company as at and for the periods presented are as follows: June 30, March 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable Loan receivable Prepaid expenses 70 Current portion of future income tax assets Future income tax assets Equipment, furniture and leasehold improvements $ $ Current liabilities: Accounts payable and accrued liabilities $ $ Current portion of deferred revenue Current portion of warranty liability $ $ Long-term liabilities: Warranty liability $ $ Deferred revenue $ $ The loan receivable of $14,505 (March 31, 2010 - $13,295) was loaned to Cummins under a demand loan agreement with interest accruing monthly at the one month prime corporate paper rate.The loan is unsecured. 10 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three months ended June 30, 2010 and 2009 Three monthsended June 30 (Unaudited) (Unaudited) Product revenue $ $ Parts revenue Cost of revenue and expenses: Cost of revenue Research and development General and administrative Sales and marketing Foreign exchange loss (gain) 26 ) Bank charges, interest and other 65 41 Net income before undernoted Interest and investment income 47 46 Net income before income taxes Income tax expense (recovery): Current Future 26 ) Net Income for the period Joint Venture Partner’s share of net income from joint venture ) ) Company’s share of net income $ $ 11 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three months ended June 30, 2010 and 2009 (b) BTIC Westport Inc.: The consolidated financial statements include 100% of the assets, liabilities, revenue and expenses of BTIC Westport Inc. (“BWI”), a joint venture with Beijing Tianhai Industry Co., Ltd. of China (“BTIC”) since the Company has determined that BWI is a variable interest entity and that the Company is the primary beneficiary.Accordingly, the Company consolidates BWI, and BTIC’s share of BWI’s income and losses is included in “Joint venture partners’ share of income from joint ventures”.For the three months ended June 30, 2010, the Company’s share of loss from BWI was $73 (2009 - $64). (c) Joint Venture Partners’ share of net assets of joint ventures: June 30, March 31, (Unaudited) Cummins Westport Inc. (a) $ $ BTIC Westport Inc. (b) $ $ Segmented information: The Company currently operates in one operating segment, which involves the research and development and the related commercialization of engines and fuel systems operating on gaseous fuels.The majority of the Company’s equipment, furniture and leasehold improvements are located in Canada.For the three months ended June 30, 2010, 64% (2009 - 49%) of the Company’s revenue was from sales in the Americas, 8% (2009 - 21%) from sales in Asia, and 28% (2009 - 30%) sales elsewhere. Subsequent events On July 2, 2010, the Company acquired 100% of the outstanding shares of OMVL SpA (“OMVL”) and OMVL’s 51% share of Juniper for consideration of €19.0 million (approximately $23.4 million). The Company paid €11.4 million (approximately $14.1 million) on closing and expects to pay €7.6 million (approximately $9.4 million) on July 2, 2013.The purchase price will be subject to a downward or upward adjustment equal to the consolidated net cash position less its short-term debt as of the closing date. As a result of the transaction, Juniper, previously a joint venture between wholly owned subsidiaries of Westport Innovations Inc. and SIT Group of Italy, became wholly owned by Westport.As a result, we will commence consolidating 100% of the assets, liabilities, revenues and expenses of Juniper and OMVL effective July 2, 2010. On July 3, 2010, the Company made its initial investment in a 30-year joint venture agreement with Weichai Power Co. Ltd. and Hong Kong Peterson (CNG) Equipment Ltd. to form Weichai Westport Inc. (“WWI”). Under the terms of the WWI joint venture agreement, the Company invested $4.2 million (28.4 million RMB), equaling a 35% equity interest in WWI.The Company will account for its interest in WWI using the equity method. 12
